Citation Nr: 1817687	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic bronchitis.  

2.  Entitlement to service connection for a neck condition.  

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a right shoulder disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to May 2006.  His awards include the Combat Action Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

The issue of service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  At his January 2018 Board hearing, the Veteran stated that he wished to withdraw his claims for entitlement to an initial compensable rating for chronic bronchitis and for service connection for a neck condition, for an eye disability, for peripheral neuropathy of the right upper extremity, for peripheral neuropathy of the left upper extremity, for peripheral neuropathy of the right lower extremity, and for peripheral neuropathy of the left lower extremity.

2.  The competent evidence supports a finding that a left knee disability is related to service.

3.  The competent evidence supports a finding that a right knee disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable rating for chronic bronchitis have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a neck condition have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for an eye disability have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

6.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

7.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

8.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C. § 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

9.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C. § 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

At his January 2018 Board hearing, the Veteran stated to the Board that he wanted to withdraw his appeals for entitlement to an initial compensable rating for bronchitis and for entitlement to service connection for a neck condition, for an eye disability, for peripheral neuropathy of the right and left upper extremities, and for peripheral neuropathy of the right and left lower extremities.  The Veteran's wishes were reduced to writing in the January 2018 hearing transcript.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeals, and a dismissal is then appropriate. 

As a result of the Veteran's withdrawal of the appeals for entitlement to an initial compensable rating for bronchitis and for entitlement to service connection for a neck condition, for an eye disability, for peripheral neuropathy of the right and left upper extremities, and for peripheral neuropathy of the right and left lower extremities, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C. § 1154(a) (2012).

By virtue of the Veteran's receipt of a Combat Action Ribbon, the provisions of 38 U.S.C. § 1154(b) are applicable in this case.  That statute provides, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a Veteran.  The United States Court of Appeals for the Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the presence of a disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.   

In his August 2002 entrance examination, no concerns, symptoms or complaints regarding the Veteran's knees were reported or found.  

In his May 2006 post deployment health assessment, the Veteran indicated he had swollen, stiff, or painful joints.  

In an August 2008 retention examination, the Veteran reported that he had knee trouble, stating that he had arthritis in both knees, but that he could still do physical activity.

In November 2010, a VAMC record indicated the Veteran complained of knee pain which had existed since his deployment.

In July 2011, the Veteran reported to a VA medical center (VAMC) and indicated he had left knee pain.  He reported he had left knee redness, stiffening, popping and locking sensation, and was aggravated by walking.  An X-ray of his left knee indicated he had a spur to the intercondylar area.  

An August 2011 VAMC record indicated the Veteran had X-rays and an MRI of both his left and right knee.  His left knee X-ray showed bone density and morphology within normal limits and no fracture or subluxation.  His left knee joint space were preserved without joint space narrowing, erosive changes or osteophyte formation.  There was no joint effusion.  Minimal spurring at the tibial spine was found.  His left knee MRI indicated osteitis involing the lateral tibial condyle and fibular head with associated synovitis and increased fluid at the myotendinous junction of the medial head of gastrocnemius near its attachment site to the femur.  His right knee X-ray showed bone density and morphology within normal limits and no fracture or subluxation.  His left knee joint space were preserved without joint space narrowing, erosive changes or osteophyte formation.  There was no joint effusion.  His right knee MRI indicated slight increased fluid at the myotendinous junction of the head of the gastrocnemius with adjacent muscular cysts.  It was found to be a possible mild strain, but otherwise was a normal MRI.

In August 2011, the Veteran presented to a VAMC with complaints of bilateral knee arthralgia for the past 5 years.  He described his pain as a continuous ache with periodic exacerbation s and occasional swelling.  

In December 2012, the Veteran's wife submitted a statement that when the Veteran returned from his deployment he had complaints of constant pain in his knees.  Additionally, the Veteran submitted a lay statement from a fellow service member which stated that the Veteran had been involved in several road-side bombs, small arms fire, and rocket attacks. 

In a March 2013 VA examination, the Veteran was diagnosed with osteoarthritis/chrondmalacia of the femoropatellar joint of the right knee and mild degenerative changes of the femropatellar joint of the left knee.  The examiner opined that the Veteran's right and left knee disabilities were more likely than not related to his service as the Veteran had in-service complaints of knee pain and injury.

In February 2018, the Veteran testified before the undersigned Veterans Law Judge.  The Veteran testified that he would use military vehicles for his missions as a Gunner and that he injured his left knee when he was walking and fell while carrying his 35 pound rucksack.  He stated he was treated at a base and put on light duty for a week and then returned to full duty.  He reported constant pain after the injury and his discharge from service.  He stated that his continual symptomology since that time are stiffness, sharp pain, and locking up.  In regards to his right knee, the Veteran testified that he performed approximately 152 missions while deployed and that the numerous amounts of walking and dismounting from military vehicles had damaged his knee.  He reported achy joint pain and swelling of his right knee.  

After review of the record, the Board finds that service connection is warranted for the Veteran's left and right knee disabilities.  As previously sated, considering the Veteran is a recipient of the Combat Action Badge, the provisions of 38 U.S.C. § 1154(b) are applicable and his statements regarding experiencing  trauma to his knees are accepted as fact.

As to a relationship to service, the March 2013 VA examiner opined that the Veteran's left and right knee disabilities were related to service. Further, given the consistency of the Veteran's complaints and the objective evidence of record, the Board finds the Veteran credible regarding his reported right and left knee symptomatology.  There is no evidence that impeaches the Veteran's credibility before the Board.  

Accordingly, the Board concludes that service connection is warranted for a right and for a left knee disability and the claims are granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal as to a claim for an initial compensable rating for bronchitis is dismissed.

The appeal as to a claim for entitlement to service connection for a neck condition is dismissed.

The appeal as to a claim for entitlement to service connection for an eye disability is dismissed.

The appeal as to a claim for entitlement to service connection for peripheral neuropathy of the right upper extremity is dismissed.

The appeal as to a claim for entitlement to service connection for peripheral neuropathy of the left upper extremity is dismissed.

The appeal as to a claim for entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed.

The appeal as to a claim for entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed.

Entitlement to service connection for a left knee disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a right knee disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In March 2013, the Veteran underwent a VA examination regarding his right shoulder injury.  In that examination, the Veteran related his right shoulder injury as having occurred when he attempted to grab and stabilize a MK-19 grenade launcher which was falling off of moving Humvee.  The examiner diagnosed the Veteran with impingement syndrome of his right shoulder.  The examiner stated that it was less likely as not that the Veteran's right shoulder disorder was caused by or the result of his in-service injury as there was no record to show that the Veteran had any actual injury or treatment for a right shoulder injury while in Afghanistan and that if it was not in the record, then more likely than not the injury did not occur.  An examiner should consider both the lay and medical evidence and not rely solely on a lack of corroborating medical evidence. See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Medical reports "must be read as a whole" in determinations of adequacy.  Acevedo v. Shinseki, 25 Vet.App. 286, 294   (2012).  Furthermore, it is the role of the Board, not the medical examiner, to make credibility determinations; the examiner's role is to make medical determinations.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, without sufficient explanation from the VA examiner as to why he had reason to question the credibility of the Veteran, the Board is unable to assess the probative value of the VA examiner's opinion.  Therefore, the Board finds that the March 2013 VA examination of the Veteran's right shoulder is inadequate for adjudication purposes and that a new VA examination is necessary to determine whether there is a relationship between the Veteran's active service and his right shoulder disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant private medical treatment records for his right shoulder disability.  After securing the proper authorizations where necessary, arrange to obtain all the records of treatment that are not already on file.  

2.  Obtain all outstanding VA medical records.

3. Thereafter, schedule the Veteran for a VA medical examination by an appropriately qualified physician (M.D.) to determine the nature and etiology of his right shoulder disability.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder had onset in service or within one year following separation from service, or was causally related to service. 

The Veteran's lay assertions as to onset and continuity and symptomatology, including specifically his January 2018 hearing testimony about his in-service injury, should be recorded and considered.  In this regard, the examiner should accept as fact that the Veteran injured his shoulder while attempting to grab and stabilize a MK-19 grenade launcher.  

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


